            Case 21-00013    Doc 1-1   Filed 01/12/21    Page 1 of 24
                                                                             1


1    IN THE CIRCUIT COURT FOR BALTIMORE COUNTY, MARYLAND
2    STATE OF MARYLAND
3
4             V                         Case Number 03-CR-19-000116
5
6    ANDREW ANTHONY SMALL
7             REPORTER'S OFFICIAL TRANSCRIPT OF PROCEEDINGS
8                           Guilty Plea
9                                                       Towson, Maryland
10                                                      September 16, 2019
11            BEFORE:       Honorable Justin King, Associate
12                          Judge
13
14            APPEARANCES:
15
16            FOR THE STATE:
17            EVERETT BRYANT, ESQUIRE
18
19            FOR THE DEFENDANT:
20            ALAN COHEN, ESQUIRE
21
22
23            Transcribed By:
24            Randy K. Mackubin
25            Official Court Reporter
             Case 21-00013    Doc 1-1   Filed 01/12/21   Page 2 of 24
                                                                               2


1                MR. BRYANT:     Everett Bryant on behalf of the
2    State, B-R-Y-A-N-T.        Your Honor, calling State versus
3    Andrew Small, 03-CR-19-000116.
4                THE COURT:     Good morning.
5                MR. COHEN:     Your Honor, good morning.               For the
6    record, Alan Cohen.        My appearance should be entered on
7    behalf of Mr. Small in this case.
8                THE COURT:     Spell both your first and last
9    names for the record.
10               MR. COHEN:     Yes, sir.       First name is Alan,
11   A-L-A-N, and last name is Cohen, C-O-H-E-N.
12               THE COURT:     Very good.       How are we proceeding?
13               MR. BRYANT:     We have reached a plea agreement.
14   However if we may approach in reference to a binding
15   plea?
16               THE COURT:     Sure.
17               (WHEREUPON, counsel approached the bench.)
18               THE COURT:     Everybody needs to come up.              You
19   need to hear this.
20               MR. COHEN:     I haven't been in this courtroom
21   in years.
22               (WHEREUPON, there was an off-the-record
23                conference.)
24               THE COURT:     All right.       What are we doing with
25   Mr. Small?
               Case 21-00013   Doc 1-1   Filed 01/12/21   Page 3 of 24
                                                                         3


1                MR. BRYANT:      Your Honor, the agreement that we
2    had been discussing or asking the Court to bind to, the
3    Defendant would plead guilty to Count 1, which is first
4    degree assault.       Upon a finding of guilt, the State
5    would enter a nolle prose as to the balance of charges.
6    At disposition, the State would recommend a suspended
7    sentence.     The Defendant's guidelines call for a
8    sentence of three to eight years on first degree
9    assault.     However, the Defendant does not have a prior
10   record.     On probation, we would ask the Defendant be
11   ordered to forfeit a handgun which he legally owns,
12   have no contact with the victim, and complete an anger
13   management program.
14               THE COURT:      Do we have an anger management
15   program -- well, the only one we have is user
16   intervention.      Is this a domestic --
17               MR. BRYANT:      No.
18               MR. COHEN:      No.
19               THE COURT:      We don't -- so we will do it on
20   our probation form, just an anger management program.
21               MR. BRYANT:      Yes, Your Honor.
22               THE COURT:      Is there is an option -- somebody
23   took away all of my probation forms.                 So condition
24   Number 33, other, complete anger management as
25   recommended.      Unless you got one.
               Case 21-00013   Doc 1-1   Filed 01/12/21   Page 4 of 24
                                                                               4


1                MR. COHEN:      I don't have one offhand.               If they
2    can't find one, they can call me.
3                THE COURT:      What else?       How long is the
4    probation?
5                MR. BRYANT:      Your Honor, we were leaving to
6    the Court as to the length of probation.                   The facts of
7    the case involve a gun pointing.               The relationship
8    between the Defendant and the victim is that the
9    Defendant was the property manager for a location where
10   the victim maintained an office space.                  There were
11   contentious relations between the two of them related
12   to the tenancy.       And depending on who you talk to, the
13   other party is involved or the primary reason for those
14   --
15               THE COURT:      We are not talking about a young
16   man here.
17               MR. COHEN:      No, he is 55.
18               THE COURT:      I take that back.           He is very
19   young.
20               MR. COHEN:      I wish I was 55.
21               MR. BRYANT:      Eventually these things get to
22   the point where there is a text message which is sent
23   where the Defendant indicates that he would kill the
24   victim.     The victim then calls 911, reports this text
25   message was sent.         He is on the phone with 911 and
            Case 21-00013     Doc 1-1   Filed 01/12/21   Page 5 of 24
                                                                              5


1    attempts to leave the building.             He leaves -- when he
2    goes to leave the building, there is a confrontation
3    between the Defendant and him in which the Defendant
4    pulls a gun, points it at the victim --
5                THE COURT:     I assume the gun is licensed?
6                MR. BRYANT:     It is.      He lawfully carried the
7    firearm.    He turned it over to the police.
8                MR. COHEN:     Police came to his house.               He gave
9    them the gun.
10               THE COURT:     What are we doing, a suspended
11   sentence?    For what period of time?
12               MR. COHEN:     I don't think this guy will need a
13   million years of probation.
14               THE COURT:     I'm not talking about probation.
15   What are we looking at, five?
16               MR. BRYANT:     Your Honor, I would ask for
17   something in the guidelines to be suspended.
18               THE COURT:     Okay.     We will do five.
19               MR. BRYANT:     That is fair.
20               MR. COHEN:     That is fair.
21               THE COURT:     Five years suspended.             I'm fine.
22               MR. BRYANT:     Thank you.
23               MR. COHEN:     Thank you.
24               (WHEREUPON, proceedings resumed in open
25                court.)
               Case 21-00013   Doc 1-1   Filed 01/12/21   Page 6 of 24
                                                                               6


1                THE COURT:      Mr. Bryant?
2                MR. BRYANT:      Your Honor, the plea agreement as
3    discussed is the Defendant is going to enter a guilty
4    plea as to first degree assault, which I have as Count
5    Number One.      Upon a finding of guilt, the State would
6    enter a nolle prose as to the wall of charges.                      The
7    State is recommending a suspended sentence in this
8    matter.
9                On probation we would ask the Defendant
10   forfeit his firearm or the firearm seized by the
11   police; have no contact with the victim, Mr. Watkins,
12   as well as complete an anger management program.                     It is
13   my understanding the Court has agreed to bind to a five
14   year suspended sentence with those terms of probation.
15               Your Honor, I can also put on record at this
16   time the Defendant does not have any prior record to
17   this point.      He is 55 years old at this current time.
18   This plea arrangement has been discussed with the
19   victim who is present today.             The victim did indicate
20   that he was okay with the plea arrangement as currently
21   constructed.
22               THE COURT:      Okay.
23               MR. BRYANT:      I have also spoken with the
24   victim regarding victim impact.              I advised him about
25   what a binding plea entails.             Because the plea itself
              Case 21-00013   Doc 1-1   Filed 01/12/21    Page 7 of 24
                                                                               7


1    is binding, it is my understanding the victim is not
2    going to give a victim impact statement at this time
3    but I would like to let Your Honor know that he is
4    here.
5               THE COURT:      Okay.     Was there any time spent?
6               MR. COHEN:      Just one day.            There was something
7    else also.    I apologize for not mentioning it at the
8    bench.   Mr. Bryant and I have discussed.                  The State --
9    they are not going to be opposed to me filing a motion
10   for modification of sentence but not making any
11   affirmative recommendation on that, since this is a
12   binding plea.     I will file that.           But obviously it will
13   be up to the Court.
14              THE COURT:      Right.      Are you asking me to hold
15   it sub curia?
16              MR. COHEN:      Yes, I am, Your Honor.
17              THE COURT:      Which means you are going to
18   attach an order?
19              MR. COHEN:      Yes, sir.
20              THE COURT:      Okay.     Very good.         Would you like
21   to advise your client?
22              MR. COHEN:      Yes, sir, I would, Your Honor.
23   Mr. Small, I have entered into a binding plea agreement
24   in your case and you are going to be pleading guilty to
25   first degree assault, which carries a maximum penalty
             Case 21-00013   Doc 1-1    Filed 01/12/21   Page 8 of 24
                                                                              8


1    of 25 years.    You are receiving a five year suspended
2    sentence and a period of probation which Judge King
3    feels is appropriate under the circumstances of the
4    case.
5              Additionally, you are going to have complete
6    an anger management program as a condition of your
7    probation.   You are going to have to -- the gun is
8    already in the hands of the police.                 You will have to
9    agree to forfeit that.        Additionally, I'm going to be
10   filing a motion for modification of sentence that will
11   be held open; that is what sub curia means.                   There is
12   no guarantee as to what will happen to that
13   modification of sentence.           Do you understand that?
14             THE DEFENDANT:          Yes.
15             MR. COHEN:      The State will nolle prose all of
16   the -- that means dismiss all of the remaining charges
17   in this case; do you understand that?
18             THE DEFENDANT:          Yes.
19             MR. COHEN:      Before His Honor Judge King can
20   accept your guilty plea, he has to know that it is
21   knowingly, freely and voluntarily given, and you
22   understand all of the rights that you are giving up.
23   So I'm going to ask you a series of questions so the
24   judge can make that determination.
25             Sir, how old are you?
            Case 21-00013     Doc 1-1    Filed 01/12/21   Page 9 of 24
                                                                         9


1                THE DEFENDANT:         Fifty-four.
2                MR. COHEN:     How far have you gone in school?
3                THE DEFENDANT:         Bachelor's Degree.
4                MR. COHEN:     So fair to say you can read and
5    write and understand the English language?
6                THE DEFENDANT:         Yes.
7                MR. COHEN:     Are you under the influence of any
8    drugs or alcohol or prescription medication?
9                THE DEFENDANT:         No, I'm not.
10               MR. COHEN:     Are you under the influence of any
11   substance that might affect your thinking process?
12               THE DEFENDANT:         No, I'm not.
13               MR. COHEN:     It is my understanding you have no
14   record, you have never been arrested except for this
15   incident.    So you are not on parole or probation?
16               THE DEFENDANT:         No, sir, I'm not.
17               MR. COHEN:     If for some reason there was
18   something you or I didn't know about, you were on
19   parole or probation, a guilty plea could violate your
20   parole or probation and Judge King wouldn't have
21   anything to say about that or have anything to do about
22   that; do you understand that?
23               THE DEFENDANT:         Yes, sir.
24               MR. COHEN:     It is also my understanding that
25   you are a United States citizen.               If you are not a
           Case 21-00013   Doc 1-1   Filed 01/12/21   Page 10 of 24
                                                                      10


1    United States citizen a criminal conviction could
2    result in your deportation to your country of origin
3    but my understanding is you were born here in the
4    United States?
5              THE DEFENDANT:        Yes, sir.
6              MR. COHEN:    So they can't deport you back to
7    the US.   Are you under the care of a psychiatrist or in
8    a mental institution recently?
9              THE DEFENDANT:        No, I am not.
10             MR. COHEN:    Have you ever been?
11             THE DEFENDANT:        No, I am not.
12             MR. COHEN:    Are you currently taking any types
13   of medication?
14             THE DEFENDANT:        No, sir.
15             MR. COHEN:    You understand you don't have to
16   plead guilty?
17             THE DEFENDANT:        Yes, sir.
18             MR. COHEN:    You understand you have a right to
19   a jury trial?
20             THE DEFENDANT:        Yes, sir.
21             MR. COHEN:    A jury trial would be 12 citizens.
22   They would be selected randomly from the voting rolls
23   and motor vehicle rolls of Baltimore County, do you
24   understand that?
25             THE DEFENDANT:        Yes, sir.
           Case 21-00013   Doc 1-1   Filed 01/12/21   Page 11 of 24
                                                                      11


1             MR. COHEN:     Also, all 12 of those people if
2    the jury was selected would have to agree unanimously
3    beyond a reasonable doubt that you either were not
4    guilty or guilty; do you understand that?
5             THE DEFENDANT:         Yes, sir.
6             MR. COHEN:     If all 12 could not come to a
7    unanimous decision, that could result in a hung jury
8    being declared by the Court and the State would have an
9    option of retrying you until eventually a jury came
10   back with a unanimous verdict.
11            THE DEFENDANT:         Yes, sir.
12            MR. COHEN:     You understand that you are giving
13   up your right to a jury trial today?
14            THE DEFENDANT:         Yes.
15            MR. COHEN:     You also understand you could have
16   a right to a judge trial.        It wouldn't be Judge King,
17   but we would find another judge and a judge would
18   decide by the same standard that a jury would, beyond a
19   reasonable doubt, do you understand that?
20            THE DEFENDANT:         Yes, I do.
21            MR. COHEN:     And a judge would make that
22   decision rather than 12 people; do you understand that?
23            THE DEFENDANT:         Yes, sir.
24            MR. COHEN:     All right.        Also, you understand
25   by pleading guilty you are waiving your right to
           Case 21-00013   Doc 1-1   Filed 01/12/21   Page 12 of 24
                                                                        12


1    confront and cross examine the witnesses.                If there was
2    a trial, a witness would take -- well, take the stand,
3    it is right up there, where that microphone is, and the
4    State would ask questions; that is known as direct
5    examination.   And I would ask questions; that is known
6    as cross-examination.      However, by pleading guilty what
7    will happen is we're going to accept the State's
8    version of this to establish the probable cause, do you
9    understand that?
10            THE DEFENDANT:         Yes.
11            MR. COHEN:     I can tell you after hearing that,
12   I have been a lawyer over 30 years, Judge King will
13   find you guilty; do you understand that?
14            THE DEFENDANT:         Yes.
15            MR. COHEN:     You understand we can't say well,
16   this is what our case would be and Judge King sits up
17   there and weighs this against that.              No.   We are going
18   to accept the statement of probable cause provided by
19   the State; do you understand that?
20            THE DEFENDANT:         Yes.
21            MR. COHEN:     And nobody will be asking any
22   questions.
23            THE DEFENDANT:         Yes, sir.
24            MR. COHEN:     You also understand you have a
25   right to call witnesses and have those witnesses
           Case 21-00013   Doc 1-1   Filed 01/12/21    Page 13 of 24
                                                                            13


1    testify on your behalf; do you understand that?
2              THE DEFENDANT:        Yes, sir.
3              MR. COHEN:    You understand if they didn't show
4    up we could ask the sheriff to go out and pick them up,
5    do you understand that?
6              THE DEFENDANT:        Yes.
7              MR. COHEN:    You understand that I have
8    interviewed three witnesses in your case and as I'm
9    required to do as an option to the Court, I did give
10   their phone numbers to the State's attorney,
11   Mr. Bryant, so Mr. Bryant could interview them; do you
12   understand that?
13             THE DEFENDANT:        Yes.
14             MR. COHEN:    We won't be presenting any
15   witnesses in this case, do you understand that?
16             THE DEFENDANT:        Yes.
17             MR. COHEN:    You also have understand you have
18   a right to testify and you have a right to remain
19   silent?
20             THE DEFENDANT:        Yes.
21             MR. COHEN:    If you chose to testify, I would
22   ask you questions, that is direct.               Mr. Bryant, who
23   represents the State, would be able to ask you
24   questions; that is known as cross-examination.                    Do you
25   understand that?
             Case 21-00013   Doc 1-1   Filed 01/12/21   Page 14 of 24
                                                                        14


1              THE DEFENDANT:          Yes.
2              MR. COHEN:      Also understand in the State of
3    Maryland, the judge has the right to ask you questions,
4    do you understand that?
5              THE DEFENDANT:          Yes.
6              MR. COHEN:      Do you understand that by pleading
7    guilty you are giving up your right to testify, do you
8    understand that?
9              THE DEFENDANT:          Yes.
10             MR. COHEN:      You also understand that if you
11   had gone to trial and decided you didn't want to
12   testify, you wouldn't have to, do you understand that?
13             THE DEFENDANT:          Yes.
14             MR. COHEN:      I could ask for Maryland Pattern
15   Jury Instruction 3:17 which is two sentences which says
16   the jury should not consider the fact that you did not
17   testify and as a matter of fact, they can't even
18   discuss it in their deliberations; do you understand
19   that?
20             THE DEFENDANT:          Yes.
21             MR. COHEN:      The reason for that you
22   understand, there is no burden of proof on you, the
23   Defendant.    The burden of proof is on the State to
24   prove each and every element beyond a reasonable doubt.
25   Do you understand that?
             Case 21-00013   Doc 1-1   Filed 01/12/21   Page 15 of 24
                                                                        15


1                THE DEFENDANT:        Yes.
2                MR. COHEN:    You also understand you have a
3    Fifth Amendment right to remain silent, do you
4    understand that?
5                THE DEFENDANT:        Yes.
6                MR. COHEN:    If you had gone to trial you have
7    a right to contest any constitutional, factual or legal
8    defenses.    Factual would be I didn't do it; It wasn't
9    true.   Do you understand that?
10               THE DEFENDANT:        Yes.
11               MR. COHEN:    Do you understand that by pleading
12   guilty you are giving up that right, do you understand
13   that?
14               THE DEFENDANT:        Yes.
15               MR. COHEN:    I also mean by constitutional and
16   legal, we mean whether any of your rights -- I'm not
17   saying any were violated but I'm just saying we would
18   be able to contest whether or not any of your
19   constitutional or legal rights were violated; do you
20   understand that?
21               THE DEFENDANT:        Yes.
22               MR. COHEN:    Now, by pleading guilty you limit
23   your appellate rights.        I'm going to tell you your
24   chances for success on any of those issues are slim and
25   none.   First is the jurisdiction of the Court.
           Case 21-00013   Doc 1-1   Filed 01/12/21   Page 16 of 24
                                                                      16


1    Jurisdiction means are we in the right court to try
2    this case.   Since these events occurred in Catonsville,
3    Catonsville is in Baltimore County.              We are in the
4    correct court.   And if you raised that as an issue you
5    would be unsuccessful; do you understand that?
6               THE DEFENDANT:       Yes.
7               MR. COHEN:   Second is the competency of
8    counsel.   Are you satisfied with my services?
9               THE DEFENDANT:       Yes.
10              MR. COHEN:   Anything you asked me to do that I
11   didn't do?
12              THE DEFENDANT:       No.
13              MR. COHEN:   Anything you told me not to do
14   that I ignored you and went ahead and did it anyway?
15              THE DEFENDANT:       No.
16              MR. COHEN:   Based on the three answers you
17   have given today, I can tell you that in all likelihood
18   you would be unsuccessful.         The third ground is the
19   legality of the sentence.        As I told you, the maximum
20   penalty is 25 years on a first degree assault and a
21   significant fine.     Judge King has bound himself to
22   impose a five year suspended sentence; do you
23   understand that?
24              THE DEFENDANT:       Yes.
25              MR. COHEN:   He will give you supervised
           Case 21-00013   Doc 1-1   Filed 01/12/21   Page 17 of 24
                                                                       17


1    probation; do you understand that?
2             THE DEFENDANT:         Yes.
3             MR. COHEN:     Therefore, the sentence is legal.
4    So if you were to raise that issue, you would be
5    unsuccessful; do you understand that?
6             THE DEFENDANT:         Yes.
7             MR. COHEN:     The last ground is whether or not
8    the plea is freely, knowing and voluntarily given.               Is
9    this plea freely, knowing and voluntarily given?
10            THE DEFENDANT:         Yes, sir.
11            MR. COHEN:     Did anyone force you, threaten
12   you, coerce you into pleading guilty in this case?
13            THE DEFENDANT:         No.
14            MR. COHEN:     Do you have any questions of me or
15   the Court about your guilty plea?
16            THE DEFENDANT:         No questions.
17            MR. COHEN:     Thank you.        Your Honor, thank you.
18            THE COURT:     I find your plea -- oh, up until
19   today, have you ever written this Court, clerk of the
20   Court, my office, the State's Attorney office, the
21   attorney's office complaining about his services?
22            THE DEFENDANT:         No, I haven't.
23            THE COURT:     I find your plea to be free and
24   voluntary and I accept it.         I find your waiver of court
25   and jury trial to be knowing and voluntary and I accept
            Case 21-00013   Doc 1-1   Filed 01/12/21   Page 18 of 24
                                                                             18


1    it.   And finally, I find that the Defendant is pleading
2    guilty with a complete understanding of the nature of
3    the charges and the consequences of the plea.                     You can
4    have a seat.
5                MR. COHEN:    Thank you.
6                MR. BRYANT:    Your Honor, on January 28th,
7    2019, Officer Dutterer responded to 3527 North Rolling
8    Road in Baltimore County in reference to a disturbance
9    involving a gun.       Officer Dutterer arrived at the
10   location and spoke with a victim, Calvert Watkins, who
11   was walking from the intersection of North Rolling Road
12   and Liberty Road.      Mr. Watkins advised Officer Dutterer
13   that he had received a text earlier that day from the
14   Defendant, Andre Small, who was a property manager at
15   his office location.       That text indicating that
16   Mr. Small was going to kill Mr. Watkins.                Officer
17   Dutterer was able to observe the text message stating
18   in part, I will kill you.         Mr. Watkins called 911 after
19   receiving that text message and then was on the phone
20   providing information and was advised to exit the
21   location.    Mr. Watkins indicated that he walked out of
22   his office and headed towards the exit of the building
23   when he was confronted by the Defendant.                During that
24   confrontation with the Defendant, the Defendant then
25   produced a semi-automatic handgun in his right hand and
           Case 21-00013   Doc 1-1   Filed 01/12/21   Page 19 of 24
                                                                         19


1    then pointed that handgun at the victim indicating that
2    he would kill him.       Mr. Watkins then left the building
3    in fear for his life and his safety.              He went to the
4    Bank of America located at 8235 Liberty Road where
5    there was an armed security guard in order to prevent
6    further confrontation.      Police then arrived at the
7    location and had Mr. Watkins complete a witness
8    statement.
9                Officer Dutterer then conducted a search
10   through MCIC for firearms registered to the Defendant.
11   Officer Dutterer was able to discover that the
12   Defendant had a Smith and Wesson model 4114 handgun
13   registered in his name.         Officer Dutterer and Officer
14   Temple spoke with Andre Small over the phone who
15   indicated that he knew why the police were contacting
16   him and did agree to meet with police at his residence
17   in Owings Mills, Maryland.         The Defendant then spoke
18   with and did admit to sending the text message
19   threatening to kill the victim and did turn over his
20   handgun that he had in his possession at his residence.
21               All events did occur in Baltimore County,
22   Maryland.    If called to testify, witnesses would
23   identify the Defendant as the responsible party.                 That
24   would be the State's case in support of the plea.
25               THE COURT:    Mr. Cohen.
           Case 21-00013   Doc 1-1   Filed 01/12/21   Page 20 of 24
                                                                         20


1                MR. COHEN:    Pursuant to the plea agreement, no
2    additions or corrections.
3                THE COURT:    The facts are sufficient to find
4    the Defendant guilty of Count 1.           It is a binding plea
5    but I will hear from anybody that wants to say
6    anything.    Mr. Bryant?
7                MR. BRYANT:   Your Honor --
8                THE COURT:    Like I said, it is binding.
9                MR. BRYANT:   I will submit on that.
10               MR. COHEN:    I have three pieces of mitigation
11   but since it is a binding plea I will be quiet except
12   to say one thing.     I have been doing this for 30 years
13   as a defense attorney.      Mr. Small is the first client
14   that ever asked me would he be able to vote.                 Never had
15   a single client ask me that question.
16               THE COURT:    Ask you what?
17               MR. COHEN:    He asked me would he be able to
18   vote after getting a conviction.           I told him no.        Never
19   had anybody ask me that question.            I thought it was
20   interesting information.
21               THE COURT:    It is indicative of the quality of
22   your client.
23               MR. COHEN:    Thank you.      I will submit.
24               THE COURT:    Anything from your client?
25               MR. COHEN:    No.   Mr. Small, do you wish to be
              Case 21-00013   Doc 1-1   Filed 01/12/21   Page 21 of 24
                                                                                 21


1    heard?    He doesn't want to address the Court.
2               THE DEFENDANT:          Nothing else.
3               MR. COHEN:      Thank you, Your Honor.
4               THE COURT:      All right.        Sentence of the Court
5    is as follows:      Five years suspended.             He gets credit
6    for one day.     One year supervised probation, all
7    standard conditions to apply.             I will waive the fine
8    but he will pay the Court costs through probation.
9    Same with supervision fee, as well as the CICF costs
10   all through probation.         He will have no contact with
11   the victim whose name is?
12              MR. BRYANT:       Calvin Watkins.
13              THE COURT:      And he will complete an anger
14   management course as directed by Parole and Probation.
15              The handgun that was seized will be forfeited
16   to the appropriate forfeiting authority.                  Anything
17   else?
18              MR. BRYANT:       That is it, Your Honor.                Thank
19   you.
20              THE COURT:      All right.        That is what you were
21   looking at me about?
22              MR. BRYANT:       Yes.
23              THE COURT:      Mr. Cohen?
24              MR. COHEN:      The only other thing I would say,
25   I will file a motion for modification with an order.
             Case 21-00013   Doc 1-1   Filed 01/12/21   Page 22 of 24
                                                                               22


1              THE COURT:      Yes.
2              MR. COHEN:      And --
3              THE COURT:      File it with that order.
4              MR. COHEN:      Yes.
5              THE COURT:      Would you advise him as to his
6    post trial rights, including a three judge panel.
7              MR. COHEN:      Yes.     Thank you.        Mr. Small, you
8    have the right to file a motion for new trial.                     If you
9    do so you would have to file it in writing within 10
10   days.   You have a right to file a motion for
11   modification and/or reduction of sentence which I will
12   file on your behalf.        It has to be filed in 90 days.
13   This Court has agreed to hold the motion sub curia.                    No
14   promises have been made what will happen to that.                    Do
15   you understand that?        It will be up to you to do
16   everything you are supposed to do that puts this Court
17   in a position to consider that motion; do you
18   understand that?
19             THE DEFENDANT:          Yes.
20             THE COURT:      If I'm to consider it, he has to
21   successfully complete his probation.
22             MR. COHEN:      Absolutely, Your Honor.              You also
23   have a right to file an application for leave to appeal
24   on the four limited grounds which I mentioned to you.
25   That must be filed in writing and that must be filed
            Case 21-00013   Doc 1-1   Filed 01/12/21    Page 23 of 24
                                                                            23


1    within 30 days.    I would not file that for you.                  I
2    would advise you not to file that.                The panel could
3    increase your -- Judge King would not be a part of that
4    panel but he could tell the panel why he did what he
5    did.   And they could actually keep it the same, lower
6    it or raise it.    So you don't want to file that motion.
7    And the last right --
8              THE COURT:     90 days, 30 days to appeal, ten
9    days for new trial, you got all that?
10             MR. COHEN:     Yes, sir.
11             THE COURT:     All right.
12             MR. COHEN:     Thank you.        I will ask you to take
13   a seat.   You will have some paperwork to sign.
14             MR. BRYANT:      Your Honor, thank you.
15             MR. COHEN:     Thank you.
16             (Trial recessed.)
17
18
19
20
21
22
23
24
25
           Case 21-00013   Doc 1-1   Filed 01/12/21   Page 24 of 24
                                                                      24


1                  REPORTER'S CERTIFICATE
2
3              I, Randy K. Mackubin, an Official Court
4    Reporter of the Circuit Court for Baltimore County, do
5    hereby certify that I transcribed stenographically the
6    proceedings in the matter of State versus Small, Case
7    Number 03-CR-19-000116 on September 16, 2019.
8              I further certify that the foregoing pages
9    numbers one through 23 constitute the official
10   transcript of proceedings as transcribed by me to the
11   within typewritten matter in a complete and accurate
12   manner.
13             In Witness Whereof, I have hereunto subscribed
14   my name this 6th day of January 2020.
15
16                                    ___
17                                    Randy K. Mackubin
18                                    Official Court Reporter
19
20
21
22
23
24
25
